DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16963723 on July 21, 2020. Please note claims 1-12 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20180329544 A1) in view of Huang et al. (US 20160358525 A1).

Regarding claim 1 (Original), Yeh discloses: A touch display panel (Fig. 9A, discloses an in-cell touch display device 300), including a base substrate (Fig. 15, [0086], substrate 210), a plurality of first touch electrodes (Figs. 9, [0073], touch electrodes TE1), a plurality of second touch electrodes (Figs. 9, [0073], touch electrodes TE2), a plurality of first leads (Figs.9, sensing lines SL connected to plurality of touch electrodes TE1), a plurality of second leads (Figs. 9, sensing lines SL connected to plurality of touch electrodes TE2), a plurality of first data lines (Figs. 9, plurality of data lines DL over the touch electrodes TE1) and a plurality of second data lines located above the base substrate (Figs. 9, plurality of data lines DL over the touch electrodes TE2 are arranged over the substrate 210), wherein each of the first leads is connected to one of the first touch electrodes (Fig. 9A, sensing lines SL corresponding to touch electrodes TE1), each of the second leads is connected to one of the second touch electrodes (Fig. 9A, sensing lines SL corresponding to touch electrodes TE2), the base (Fig. 9A, [0073], substrate 210 includes a display area 202 and a non-display area 204), wherein the touch display panel further includes: a plurality of first touch test switches (Fig. 9A, Fig. 9B, switches that connected to the sensing lines SL that corresponds to touch electrodes TE1), a plurality of second touch test switches (Fig. 9A, Fig. 9B, switches that connected to the sensing lines SL that corresponds to touch electrodes TE2), a first test signal line (see annotated Fig. 9A below, test line that connected to the testing pad TTP_1), a second test signal line (see annotated Fig. 9A below, test line that connected to the testing pad TTP_2), one or two test control gate lines (see annotated Fig. 9A below), a plurality of first data test switches (Fig. 9A, Fig. 9B, switches that connected to the data lines DL that corresponds to touch electrodes TE1), and a plurality of second data test switches located in the non-display region (Fig. 9A, Fig. 9B, switches that connected to the data lines DL that corresponds to touch electrodes TE2 located in the non-display area 204); 
the first touch test switches for controlling the first leads and the first data test switches for controlling the first data lines are not simultaneously turned on (Figs. 9, Fig. 16C, [0088]-[0089], discloses the time-sequence diagram illustrating voltages of the testing pads, and the switch control pads, and status of the corresponding switches in which switches (i. e., SW1 and SW2) that connected to the sensing lines SL that corresponds to touch electrodes TE1 and switches (i. e. SW3-SW5) that connected to the data lines DL that corresponds to touch electrodes TE1 are not simultaneously turned on during display period touch sensing period as illustrated in table/timing diagram), the second touch test switches for controlling the second leads and the second data test switches for controlling the second data lines are not simultaneously turned on (Figs. 9, Fig. 16C, [0088]-[0089], discloses the time-sequence diagram illustrating voltages of the testing pads, and the switch control pads, and status of the corresponding switches in which switches (i. e., SW1 and SW2) that connected to the sensing lines SL that corresponds to touch electrodes TE2 and switches (i. e. SW3-SW5) that connected to the data lines DL that corresponds to touch electrodes TE2 are not simultaneously turned on during display period touch sensing period as illustrated in table/timing diagram).
Yeh does not seem to explicitly teach wherein the first leads and the first data lines share the first test signal line, the second leads and the second data lines share the second test signal line.
However, in the same field of endeavor of the touch display panel and test method, Huang teaches wherein the first leads and the first data lines share the first test signal line (Fig. 8, Fig. 9, [0044], [0047], metal wire W1 connected to the common electrode block S1 and data line D1  share the same signal line VCOM1), the second leads and the second data lines share the second test signal line (Fig. 8, Fig. 9, [0044], [0047], metal wire W2 connected to the common electrode block S2 and data line D2 share the same signal line VCOM2).
Therefore, in view of teachings of Yeh and Huang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch display panel as touch by Yeh with Huang’s teachings of wherein the first leads and the first data lines share the first test signal line, the second leads and the second data lines share the second test signal line, in order to controlling both touch sensing line and data signal line by single signal/control line thereby reducing the wiring space in display panel design.

Regarding claim 12 (Currently Amended), Yeh in view of Huang teaches the limitations of parent claim 1. Yeh and Huang further teaches: A display device, including the touch display panel according to claim 1 (Figs. 9, Huang teaches in-cell touch display device 300).




    PNG
    media_image1.png
    848
    1005
    media_image1.png
    Greyscale


Allowable Subject Matter
6.	Claims 2-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 2, Yeh and Huang teaches the limitations of parent claim 1. Yeh in separate embodiment further teaches wherein in the case where the touch display panel includes two test control gate lines (Fig. 10, discloses the two gate control lines that connected to switch control pads SCP1 and SCP2), the two test control gate lines include a first test control gate line (Fig. 9, gate control lines that connected to switch control pad SCP1) and a second test control gate line (Fig. 9, gate control lines that connected to switch control pad SCP2); 
a first terminal of the first touch test switch is electrically connected to the first lead, a second terminal of the first touch test switch is electrically connected to the first test signal line, and a control terminal of the first touch test switch is electrically connected to the first test control gate line (see annotated Fig. 10 below); 
a first terminal of the second touch test switch is electrically connected to the second lead, a second terminal of the second touch test switch is electrically connected to the second test signal line, and a control terminal of the second touch test switch is electrically connected to the first test control gate line (see annotated Fig. 10 below); 


    PNG
    media_image2.png
    598
    875
    media_image2.png
    Greyscale

a second terminal of the first data test switch is electrically connected to the first test signal line, and a control terminal of the first data test switch is electrically connected to the second test control gate line;  a first terminal of the second data test switch is electrically connected to the second data line, a second terminal of the second data test switch is electrically connected to the second test signal line, and a control terminal of the second data test switch is electrically connected to the second test control gate line.
	Claims 3-5 depend on claim 2.
As per claim 6,  Yeh in view of Huang teaches wherein the touch display panel includes one test control gate line; a first terminal of the first touch test switch is electrically connected to the first lead, a second terminal of the first touch test switch is electrically connected to the first 5Docket No. BOE0155PAPage 6test signal line, and a control terminal of the first touch test switch is electrically connected to the test control gate line; a first terminal of the second touch test switch is electrically connected to the second lead, a second terminal of the second touch test switch is electrically connected to the second test signal line, and a control terminal of the second touch test switch is electrically connected to the test control gate line; a first terminal of the first data test switch is electrically connected to the first data line (see annotated Fig. 10 above). Yeh in view of Huang does not explicitly teach a second terminal of the first data test switch is electrically connected to the first test signal line, and a control terminal of the first data test switch is electrically connected to the test control gate line; a first terminal of the second data test switch is electrically connected to the second data line, a second terminal of the second data test switch is electrically connected to the second test signal line, and a control terminal of the second data test switch is electrically connected to the test control gate line; when the first touch test switch and the second touch test switch are turned on under the control of the test control gate line, the first data test switch and the second data test switch are turned off under the control of the control gate line; or when the first touch test switch and the second touch test switch are turned off under the control of the test control gate line, the first data test switch and the second data test switch are turned on under the control of the control gate line.
Claims 7-11 depend on claim 6.
Conclusion 
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al. (US 20160105952 A1) discloses the similar invention of touch liquid crystal display device having touch screen and test method of touch panel (see Fig. 1, Fig. 4).
Huang et al. (US 20190005861 A1) discloses the general teachings of the test circuit for in-cell touch screen (see Figs. 1-3).
Du et al. (US 20170228074 A1) discloses the general teachings array substrate including a display region and a frame region surrounding the display region and frame region consists of a plurality of first switches and a plurality of test lines extending along a second direction, at least one end of each second touch line is connected to one of the first switches, and the test lines are electrically connected to the first switches (see Fig. 2).
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693